Citation Nr: 1316904	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  10-31 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a disability rating in excess of 40 percent for a low back disability.  

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.  

4.  Entitlement to a disability rating in excess of 10 percent for a left hip disability.  

5.  Entitlement to a disability rating in excess of 10 percent for the residuals of a left ankle fracture. 

6.  Entitlement to a compensable disability rating for a right tibia fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1978, with service in the Republic of Vietnam for which he was awarded the Vietnam Cross of Gallantry with Palm.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in his July 2010 substantive appeal, the Veteran also appealed the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  However, in a September 2010 Decision Review Officer (DRO) decision, the Veteran was awarded entitlement to a TDIU, which is a full grant of that benefit sought on appeal.  Therefore, the issue of entitlement to a TDIU is no longer before the Board.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

Prior to the promulgation of a decision on the remaining issues on appeal, the Board received a letter from the Veteran's appointed representative requesting that the Veteran's appeal of all remaining issues be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a letter dated February 14, 2013, the Veteran's appointed representative wrote that he spoke with the Veteran and he indicated that he was satisfied with the September 2010 award of a TDIU and that he no longer wished to pursue his remaining issues on appeal.  He also indicated his desire to withdraw his request for a Central Office Board hearing.  Therefore, with the Veteran's consent and permission, his representative requested withdrawal of the appeal as to all remaining issues.  Because the Veteran, through his authorized representative, has withdrawn his appeal and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.  







[Continued on Next Page]
ORDER

The appeal of entitlement to service connection for hearing loss is dismissed.

The appeal of entitlement to a disability rating in excess of 40 percent for a low back disability is dismissed.  

The appeal of entitlement to a disability rating in excess of 10 percent for a left knee disability is dismissed.  

The appeal of entitlement to a disability rating in excess of 10 percent for a left hip disability is dismissed.

The appeal of entitlement to a disability rating in excess of 10 percent for the residuals of a left ankle fracture is dismissed. 

The appeal of entitlement to a compensable disability rating for a right tibia fracture is dismissed. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


